United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 18-3300
                    ___________________________

                              Sheila Anderson,

                   lllllllllllllllllllllPlaintiff - Appellant,

                                       v.

              Commissioner, Social Security Administration,

                   lllllllllllllllllllllDefendant - Appellee.
                                   ____________

                Appeal from United States District Court
                     for the District of Minnesota
                             ____________

                      Submitted: November 13, 2019
                          Filed: April 24, 2020
                              [Unpublished]
                             ____________

Before COLLOTON, WOLLMAN, and BENTON, Circuit Judges.
                       ____________



PER CURIAM.
       Sheila Anderson appeals a judgment of the district court* upholding a decision
of the Commissioner of Social Security that denied Anderson’s applications for
disability insurance benefits and supplemental security income. Anderson argues that
the administrative law judge who rendered the decision for the agency ignored
evidence of Anderson’s disability, failed to give appropriate weight to the opinions
of Anderson’s medical providers, mischaracterized opinions of independent medical
examiners who evaluated her workers compensation claim, and propounded a flawed
hypothetical question to a vocational expert about Anderson’s functional limitations.

        The district court filed a twenty-nine page decision that thoroughly addressed
the contentions that Anderson raised. The court determined that substantial evidence
supported the ALJ’s finding that Anderson’s claimed limitation in walking, sitting,
and standing were not supported by objective medical evidence, that the ALJ did not
err in evaluating the opinions of thirteen treating providers and independent medical
examiners whom the court discussed individually, and that the ALJ’s hypothetical
question to the vocational expert was properly based on all of the impairments that
the ALJ found to be true and supported by substantial evidence.

      We conclude that the district court correctly rejected Anderson’s numerous
challenges to the agency’s decision, and that there is no need to augment the district
court’s lengthy explanation and analysis. Any arguments raised for the first time on
appeal are waived. The judgment of the district court is affirmed. See 8th Cir. R.
47B.
                       ______________________________




      *
        The Honorable Hildy Bowbeer, United States Magistrate Judge for the District
of Minnesota, to whom the case was referred for final disposition by consent of the
parties under 28 U.S.C. § 636(c).

                                         -2-